Name: Commission Regulation (EC) No 162/96 of 30 January 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  agricultural policy;  trade policy
 Date Published: nan

 No L 24/ 18 EN Official Journal of the European Communities 31 . 1 . 96 COMMISSION REGULATION (EC) No 162/96 of 30 January 1996 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), and in parti ­ cular Article 17 (14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 2931 /95, lays down special detailed rules of application for export refunds on milk and milk products ; Whereas experience acquired since the entry into force of Regulation (EC) No 1466/95 has shown that it is neces ­ sary, in order to avoid impeding the good management of the market, to eliminate the possibility of extending the period of validity of export licences for all milk and milk products ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1466/95 is hereby amended as follows : 1 . The second paragraph of Article 4 is deleted . 2 . Article 7 (2) is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licences with advance fixing of the refund applied for from the date of its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p . 13 . I2) OJ No L 307, 20 . 12 . 1995, p. 10 . (3) OJ No L 144, 28 . 6. 1995, p . 22.